Appellate Case: 20-4098     Document: 010110676381      Date Filed: 04/27/2022    Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                                       PUBLISH                               Tenth Circuit

                       UNITED STATES COURT OF APPEALS                        April 27, 2022

                                                                         Christopher M. Wolpert
                              FOR THE TENTH CIRCUIT                          Clerk of Court
                          _________________________________

  UTE INDIAN TRIBE OF THE UINTAH
  AND OURAY RESERVATION,

        Plaintiff - Appellant,

  v.                                                         No. 20-4098

  GREGORY D. MCKEE; T & L
  LIVESTOCK, INC.; MCKEE FARMS,
  INC.; GM FERTILIZER, INC.,

        Defendants - Appellees.
                       _________________________________

                      Appeal from the United States District Court
                                for the District of Utah
                           (D.C. No. 2:18-CV-00314-HCN)
                        _________________________________

 Frances C. Bassett, Patterson Earnhart Real Bird & Wilson LLP, (Jeremy J. Patterson
 with her on the briefs), Louisville, Colorado, for Plaintiff-Appellant

 J. Craig Smith, Smith Hartvigsen, PLLC, (Clark R. Nielsen, Jennie B. Garner, and Devin
 L. Bybee with him on the brief), Salt Lake City, Utah, for Defendants-Appellees
                        _________________________________

 Before BACHARACH, KELLY, and CARSON, Circuit Judges.
                  _________________________________

 CARSON, Circuit Judge.
                     _________________________________

       Courts serve the important function in our society of dispassionately resolving

 legal disputes. But a court may do so only when its jurisdiction covers the parties
Appellate Case: 20-4098     Document: 010110676381        Date Filed: 04/27/2022    Page: 2



 and the subject matter of the dispute. This appeal boils down to whether a tribal

 court has jurisdiction over a dispute between the tribe and a non-Indian about rights

 to water within reservation boundaries but not on Indian land.

        This case arises from a long-running irrigation-water dispute between Plaintiff

 Ute Indian Tribe of the Uintah and Ouray Reservation and Defendant Gregory

 McKee, who is not a member of the Tribe.1 Defendant owns non-Indian fee land

 within the Ute reservation’s exterior boundaries and uses water from two irrigation

 canals flowing through his property. Plaintiff claims the water belongs to the United

 States in trust for the Tribe.

        Plaintiff sued Defendant in the Ute tribal court, alleging that Defendant had

 been diverting the Tribe’s water for years, and won. Plaintiff then petitioned the

 district court to recognize and enforce the tribal-court judgment. But the district

 court dismissed the case after holding that the tribal court lacked jurisdiction to enter

 its judgment. Because we too conclude that the tribal court lacked jurisdiction over

 Plaintiff’s dispute with a nonmember of the Tribe arising on non-Indian fee lands, we

 exercise jurisdiction under 28 U.S.C. § 1291 and affirm.

                                                 I.

        In the nineteenth century, the federal government entered a treaty with many

 bands of the Ute Indian Tribe to create a tribal reservation. See Treaty with the Ute



        1
          The other defendants, T & L Livestock, Inc., McKee Farms, Inc., and GM
 Fertilizer, Inc., are all businesses owned by Defendant McKee. For clarity, we use
 “Defendant” to refer to both McKee and his businesses.
                                             2
Appellate Case: 20-4098    Document: 010110676381         Date Filed: 04/27/2022    Page: 3



 Indians art. 2, March 2, 1868, 15 Stat. 619. In the early twentieth century, under the

 General Allotment Act of 1887, ch. 119, 24 Stat. 388 (codified as amended at

 25 U.S.C. § 331 et seq.), the United States divided the reservation into “allotments,”

 creating individual parcels of land that the government then gave to individual tribe

 members. See Act of March 3, 1905, ch. 1479, 33 Stat. 1048, 1069. The government

 then opened any remaining reservation land for settlement by non-Indians. See id.

 Around the same time, Congress authorized the Uintah Indian Irrigation Project

 (“UIIP”) to build canals and ditches to irrigate the Ute Indians’ allotted lands. See

 Act of June 21, 1906, ch. 3504, 34 Stat. 325, 375. Congress provided that the

 Secretary of the Interior would hold title to the UIIP “in trust for the Indians.” Id.

       In 1923, the United States, as trustee of the Ute Indians, sued many non-

 Indians in the District of Utah over the use of irrigation water in the UIIP area. See

 United States v. Cedarview Irrigation Co., No. 4427 (D. Utah 1923) (“Cedarview

 Decree”). The court decreed that the Indians had “the first and an exclusive right . . .

 to divert from the Uintah River and its tributaries by certain ditches and canals water

 in certain quantities at certain times and under certain conditions.” Id. at 2. The

 court explained that any rights that the non-Indian defendants had in the water were

 subordinate to the Indians’ rights, so the court permanently enjoined “all persons

 diverting or using water” from the UIIP from “hindering, preventing or interfering”

 with the Ute Indians’ water rights. Id. at 6.

       In 1934, Congress passed the Indian Reorganization Act, ch. 576, 48 Stat. 984,

 984, 987 (1934) (codified at 25 U.S.C. §§ 5101, 5123), ending the allotment of tribal

                                             3
Appellate Case: 20-4098    Document: 010110676381         Date Filed: 04/27/2022     Page: 4



 lands and authorizing Indian tribes to adopt constitutions and charters for self-

 governance. The Ute Indian Tribe of the Uintah and Ouray Reservation adopted a

 constitution and bylaws in 1937, creating a tribal government for its territory. See

 Hackford v. Babbitt, 14 F.3d 1457, 1461 (10th Cir. 1994).

       Defendant, who is not a member of the Ute Tribe, owns land that was part of

 the Ute reservation but opened for non-Indian settlement during the allotment period

 of the early twentieth century. Two UIIP canals—the Deep Creek Canal and Lateral

 No. 9—cross Defendant’s property. In 2012, Plaintiff received a report that

 Defendant was diverting water from the Deep Creek Canal and Lateral No. 9 to flood

 irrigate his property. Plaintiff investigated and determined that Defendant was

 unlawfully misappropriating tribal waters in violation of the Cedarview Decree.

       Plaintiff sued Defendant in the Ute tribal court. Defendant moved to dismiss

 the complaint for lack of subject-matter jurisdiction. The tribal court denied the

 motion, holding that it had subject-matter jurisdiction because the Ute Tribe has

 sovereign authority to manage the use of its territory and natural resources by tribe

 members and nonmembers. The tribal court further held that it had subject-matter

 jurisdiction also under Montana v. United States, 450 U.S. 544 (1981), because the

 Tribe can regulate activities of all non-Indians who enter a consensual relationship

 with the Tribe or whose conduct imperils the Tribe’s political integrity, economic

 security, or health and welfare. Defendant then ceased participating in the litigation.

 After a bench trial, the tribal court found that Plaintiff was the beneficial owner of

 the water in the Deep Creek Canal and Lateral No. 9 and that Defendant

                                             4
Appellate Case: 20-4098    Document: 010110676381         Date Filed: 04/27/2022      Page: 5



 misappropriated tribal water to irrigate his property. The tribal court entered

 judgment against Defendant.

       To date, Defendant has satisfied no part of the tribal court’s judgment. In

 April 2018, Plaintiff petitioned the District of Utah to recognize and enforce the

 tribal court’s judgment against Defendant. The parties cross-moved for summary

 judgment. The district court granted Defendant’s motion, holding that the tribal-

 court judgment was unenforceable because the tribal court lacked subject-matter

 jurisdiction, and dismissed the case. The district court also denied Plaintiff’s motion

 for leave to amend because the court determined that the proposed amendment would

 have been futile. Plaintiff appeals.

                                            II.

                                            A.

       Plaintiff first challenges the district court’s grant of summary judgment for

 Defendant. We review a grant of summary judgment de novo. US Airways, Inc. v.

 O’Donnell, 627 F.3d 1318, 1324 (10th Cir. 2010) (citation omitted). We review the

 evidence in the light most favorable to the nonmoving party, affirming only if no

 genuine dispute exists about any material fact and the movant is entitled to judgment

 as a matter of law. Tesone v. Empire Mktg. Strategies, 942 F.3d 979, 994 (10th Cir.

 2019) (citations omitted). We also review de novo any legal questions the district

 court resolved in granting summary judgment. In re MDL 2700 Genentech Herceptin

 (Trastuzumab) Mktg. & Sales Prac. Litig., 960 F.3d 1210, 1224 (10th Cir. 2020)

 (citation omitted). The scope of a tribal court’s jurisdiction is a question of federal

                                             5
Appellate Case: 20-4098    Document: 010110676381         Date Filed: 04/27/2022        Page: 6



 law. Thlopthlocco Tribal Town v. Stidham, 762 F.3d 1226, 1234 (10th Cir. 2014)

 (citation omitted).

       Indian tribes are independent communities with many rights and powers of

 self-government, but those powers are limited. Plains Com. Bank v. Long Fam. Land

 & Cattle Co., 554 U.S. 316, 327 (2008) (citations omitted). And while tribal

 sovereignty includes the authority to adjudicate disputes in tribal courts, a tribal

 court’s jurisdiction cannot exceed the tribe’s legislative authority. Id. at 330 (citation

 omitted). For example, tribes can generally regulate only their territory and their

 members on the reservation. See id. at 327. And though Indian tribes can exclude

 outsiders from tribal land, they have no general authority over nonmembers of the

 tribe. Id. at 327–28 (citations omitted). That is true even when nonmembers engage

 in activity on the reservation and especially when they do so on “non-Indian fee

 land”—land owned in fee simple by non-Indians. Id. at 328 (citation omitted).

       The Supreme Court has recognized only two exceptions under which Indian

 tribes can regulate nonmembers. Tribes can regulate the activity of nonmembers who

 enter consensual relationships with them or their members, and they can regulate the

 activity of nonmembers on reservation land—even non-Indian fee land—if that

 activity threatens their political integrity, economic security, or health and welfare.

 Montana, 450 U.S. at 565–66 (citations omitted). But these exceptions are narrow,

 and a tribal court presumptively lacks jurisdiction over nonmembers’ activities on

 non-Indian fee land. See Plains Com., 554 U.S. at 330. Thus, Plaintiff bears the

 burden of showing that one of the exceptions applies if it wishes to overcome the

                                             6
Appellate Case: 20-4098     Document: 010110676381         Date Filed: 04/27/2022     Page: 7



 presumption that it cannot regulate Defendant’s activities on non-Indian fee land. Id.

 (citation omitted).

        Plaintiff first argues that it need not resort to the Montana exceptions to

 establish tribal-court jurisdiction because an Indian tribe has inherent sovereign

 authority to exclude nonmembers from its territory. Plaintiff argues that because it is

 the beneficial owner of the exclusive right to use the water in the Deep Creek Canal

 and Lateral No. 9, its inherent authority to exclude others from its territory includes

 the authority to exclude others from using its water. And although Defendant, a

 nonmember of the Tribe, allegedly misappropriated Plaintiff’s water on non-Indian

 fee land, Plaintiff argues that “no rational basis in law or logic” supports treating

 water differently than territory. Thus, Plaintiff argues that we must determine the

 merits of its claim to exclusive rights in the water to know whether the tribal court

 had jurisdiction.

        The district court, however, determined that the merits of Plaintiff’s claim to

 the water are inapplicable to the jurisdictional question because regardless of the

 extent of Plaintiff’s water rights, the tribal court lacked jurisdiction over a

 nonmember’s water use on nontribal land.2 We agree with the district court; we need

 not wade into the merits of Plaintiff’s claim to exclusive rights in the disputed water

 because the tribal court lacked jurisdiction.


        2
         In footnote one of its order, the district court suggested that it was skeptical
 of Plaintiff’s claim to exclusive rights in the disputed water. But the district court
 made clear that it was not deciding the merits of Plaintiff’s claim to the water. We
 also express no opinion on the merits of Plaintiff’s claim.
                                              7
Appellate Case: 20-4098     Document: 010110676381         Date Filed: 04/27/2022        Page: 8



        Plaintiff concedes that Defendant is not a member of the Tribe and that the

 alleged misappropriation of water occurred on non-Indian fee land. Supreme Court

 precedent makes clear then that Plaintiff has no jurisdiction over Defendant’s activity

 unless one of the Montana exceptions applies. See Plains Com., 554 U.S. at 329

 (characterizing the Montana exceptions as the only circumstances where Indian tribes

 can exercise civil jurisdiction over nonmembers on non-Indian fee land); Strate v.

 A-1 Contractors, 520 U.S. 438, 446 (1997) (“Indian tribes lack civil authority over

 the conduct of nonmembers on non-Indian land within a reservation, subject to [the

 Montana] exceptions . . . .”). Yet Plaintiff urges us to overlook that precedent and

 hold that as long as an Indian tribe claims an interest in a natural resource on

 nontribal land, it may exercise civil jurisdiction over a nonmember’s use of the

 natural resource even if the use does not implicate one of the Montana factors. Thus,

 Plaintiff effectively invites us to create a third exception to the general rule that

 Indian tribes lack jurisdiction over the actions of nonmembers on nontribal land. We

 decline the invitation.

        To be sure, Indian tribes have inherent sovereign authority to exclude

 nonmembers from their territories. Plains Com., 554 U.S. at 327–28 (citation

 omitted). And that authority extends to regulating nonmembers’ use of tribal

 resources on tribal lands. See, e.g., Merrion v. Jicarilla Apache Tribe, 455 U.S. 130,

 133, 144 (1982) (holding that an Indian tribe’s power to exclude includes the power

 to tax nonmembers’ severance of oil and gas from tribal land); Montana, 450 U.S. at

 557 (holding that an Indian tribe may prohibit or regulate hunting and fishing by

                                              8
Appellate Case: 20-4098    Document: 010110676381         Date Filed: 04/27/2022     Page: 9



 nonmembers on tribal land). But Plaintiff points to no case in which the Supreme

 Court or we have held that an Indian tribe may regulate the use of natural resources

 outside the tribe’s territory. In fact, in Montana, the Supreme Court did the opposite,

 holding that while tribes may regulate hunting and fishing by nonmembers on tribal

 lands, they may not do so on non-Indian fee land. 450 U.S. at 563.

        When the Supreme Court has upheld tribal authority to regulate nonmembers’

 use of natural resources, it has done so because the regulations were a condition of

 the nonmembers’ presence on tribal territory. See, e.g., id. at 557 (noting that tribes

 may prohibit hunting and fishing by nonmembers on tribal lands or “condition their

 entry by charging a fee or establishing bag and creel limits” (emphasis added)); see

 also Merrion, 455 U.S. at 144–45 (characterizing nonmembers’ payment of a tax for

 the severance of oil and gas from tribal lands as a condition of the nonmembers’

 continued presence on tribal lands). But the tribal court’s adjudication of the water

 dispute here was not a condition of Defendant’s presence on Plaintiff’s territory—

 Defendant used the water only on non-Indian fee land. Thus, the tribal court did not

 have jurisdiction arising from the Tribe’s authority to exclude nonmembers from its

 territory.

        Nor is Plaintiff’s argument persuasive that water and territory are the same.

 Plaintiff argues that prohibiting the use of water to which it has exclusive rights is

 identical to excluding people from its territory. In support, Plaintiff cites City of

 Albuquerque v. Browner, 97 F.3d 415, 424 (10th Cir. 1996), in which we upheld the

 United States Environmental Protection Agency’s (“EPA”) authority to enforce an

                                             9
Appellate Case: 20-4098     Document: 010110676381         Date Filed: 04/27/2022      Page: 10



  Indian tribe’s water-quality standards upstream from the reservation. But City of

  Albuquerque does not support Plaintiff’s sweeping assertion of tribal jurisdiction.

  First, the Indian tribe in City of Albuquerque had adopted water-quality standards

  under the express authorization of the Clean Water Act. Id. at 418. And second, we

  emphasized that the water-quality standards were enforceable beyond the tribe’s

  territory because the EPA—not the tribe—carried out the enforcement. Id. at 424.

  Here, by contrast, Plaintiff points to no federal statute authorizing Plaintiff’s

  regulation of the disputed water, and Plaintiff claims for itself the authority to

  regulate the use of the water beyond its territory.3 In short, Plaintiff’s dispute with

  Defendant over Defendant’s use of water on his property is not a matter of tribal self-

  government, but a matter of the Tribe’s external relations. And tribal sovereignty

  traditionally does not extend to governing external relations with non-Indians.4 See

  Montana, 450 U.S. at 564.


        3
           At oral argument, Plaintiff’s counsel argued that Plaintiff has the authority to
  regulate Defendant’s use of the disputed water only because Defendant’s property is
  within the exterior boundaries of Plaintiff’s reservation. Plaintiff’s counsel conceded
  that if Defendant misappropriated tribal water farther upstream, outside of
  reservation boundaries, then the tribal court would lack jurisdiction. But that
  distinction is without merit. If owning rights to use the water renders the water
  equivalent to territory, then the water’s location would not affect Plaintiff’s plenary
  authority over it. And the Supreme Court has made clear that non-Indian fee land—
  like Defendant’s property—is not tribal land. See Plains Com., 554 U.S. at 328. So
  the Tribe could not exercise plenary jurisdiction over the water on Defendant’s
  property if it could not do so on property outside the exterior boundaries of the
  reservation.
        4
          The district court also rejected an argument that owning easements in the
  Deep Creek Canal and Lateral No. 9, like owning land in fee simple, gives the Tribe
  inherent sovereign authority to exclude nonmembers. On that point, Plaintiff’s
                                              10
Appellate Case: 20-4098     Document: 010110676381        Date Filed: 04/27/2022      Page: 11



        Because Defendant is not a member of the Tribe and allegedly misappropriated

  tribal water on non-Indian fee land, the tribal court could have jurisdiction only if

  Defendant entered “consensual relationships with the tribe or its members, through

  commercial dealing, contracts, leases, or other arrangements” or if Defendant’s

  conduct “threaten[ed] or ha[d] some direct effect on the political integrity, the

  economic security, or the health or welfare of the tribe.” Id. at 565–66 (citations

  omitted). The tribal court held, and Plaintiff argues, that the tribal court had

  jurisdiction under both Montana exceptions.

        As to the first exception, Plaintiff asserts that Defendant has agricultural leases

  on Plaintiff’s lands and a farming partnership with a tribe member. Plaintiff argues

  that Defendant’s consensual agreements with both the Tribe and one of its members

  subject Defendant to the tribal court’s jurisdiction under the first Montana exception.

  But an Indian tribe does not gain plenary jurisdiction over all activities of a

  nonmember simply by having some contractual relationship with him—the exercise

  of jurisdiction must have a nexus to the parties’ relationship. See Atkinson Trading

  Co. v. Shirley, 532 U.S. 645, 656 (2001). The dispute must relate to the parties’

  contractual relationship such that the nonmember can fairly be said to have consented

  to tribal-court jurisdiction by contracting with the Tribe. See id. at 656–57 (holding



  opening brief merely defines “easement” before stating that Plaintiff’s right to
  exclude stems from its rights to the water rather than any easements in the canals.
  We thus do not consider this issue. See Bronson v. Swensen, 500 F.3d 1099, 1104
  (10th Cir. 2007) (“[W]e routinely have declined to consider arguments that are not
  raised, or are inadequately presented, in an appellant’s opening brief.”).
                                             11
Appellate Case: 20-4098      Document: 010110676381       Date Filed: 04/27/2022    Page: 12



  the first Montana exception inapplicable because a non-Indian could not have

  consented to a tribal regulation by entering an unrelated agreement with the tribe).

  Plaintiff identifies no connection between Defendant’s use of the disputed water on

  non-Indian fee land and Defendant’s agricultural leases on other lands or Defendant’s

  farming partnership. Indeed, this water dispute would be no different even if those

  agreements did not exist. Without a nexus between Defendant’s use of the disputed

  water and any of those agreements, Plaintiff cannot show that through the

  agreements, Defendant consented to tribal-court jurisdiction over his use of irrigation

  water on his non-Indian fee land. Thus, the first Montana exception did not provide

  the tribal court with jurisdiction.5


         5
           In its reply brief, Plaintiff asserts that this case involves more than just the
  water dispute. Plaintiff argues that Defendant used his farming partnership with a
  Ute Tribe member to unlawfully harvest crops on tribal land. Considering this a
  trespass on tribal land, the tribal court enjoined Defendant from continuing to harvest
  on those lands. But even so, the dispute about Defendant’s water use on his non-
  Indian fee land has no nexus to Defendant’s alleged crop harvesting on tribal land
  under his farming partnership. So that agreement did not give the tribal court
  jurisdiction to adjudicate the water dispute.

         And to the extent Plaintiff argues that we should enforce the tribal court’s
  injunction against Defendant’s continued harvest on tribal lands even if the tribal
  court lacked jurisdiction over the water dispute, Plaintiff has waived that argument.
  From the beginning, this lawsuit has focused on enforcing the tribal court’s judgment
  as to the disputed water. The summary-judgment briefing dealt only with the tribal
  court’s jurisdiction over the parties’ water dispute. Plaintiff never argued that the
  district court could enforce the tribal court’s crop-harvesting injunction independent
  of the water dispute. Nor did Plaintiff argue that in its opening brief in this Court.
  The opening brief only mentions in passing when describing Defendant’s farming
  partnership that the tribal court considered Defendant’s crop harvesting a trespass.
  Plaintiff has thus waived any argument that we should enforce the tribal court’s crop-
  harvesting injunction even if the tribal court lacked jurisdiction over the parties’
  water dispute. See Reedy v. Werholtz, 660 F.3d 1270, 1274 (10th Cir. 2011) (“[A]
                                             12
Appellate Case: 20-4098     Document: 010110676381        Date Filed: 04/27/2022      Page: 13



        Plaintiff argues also that the tribal court had jurisdiction under the second

  Montana exception because Defendant’s use of the disputed water threatens or

  directly affects the Tribe’s political integrity, economic security, or health or welfare.

  The Supreme Court has stated that for this exception to apply, the challenged conduct

  cannot merely injure the tribe but must be “catastrophic for tribal self-government.”

  Plains Com., 554 U.S. at 341 (citation and internal quotation marks omitted). The

  district court, finding no evidence that Defendant’s use of the disputed water had

  been catastrophic for the Tribe, determined that the tribal court lacked jurisdiction

  over the dispute.

        Plaintiff does not argue that Defendant’s use of the disputed water has been

  “catastrophic for tribal self-government.” Instead, Plaintiff argues that the

  “catastrophic” requirement is dictum we should decline to follow. We disagree. In

  Plains Commerce, the Supreme Court held that a tribal court lacked jurisdiction to

  adjudicate a dispute about the sale of non-Indian fee land in part because the second

  Montana exception did not apply. Id. According to the Court, the exception did not

  apply because the sale of non-Indian fee land “cannot fairly be called catastrophic for

  tribal self-government” even if the sale disappoints the tribe. Id. (citation and

  internal quotation marks omitted). In other words, the Court held that the second

  Montana exception did not apply because the challenged conduct was not

  catastrophic to tribal self-government. Thus, it was not dictum, and it binds us here.


  party waives issues and arguments raised for the first time in a reply brief.”
  (quotation omitted)).
                                             13
Appellate Case: 20-4098     Document: 010110676381         Date Filed: 04/27/2022    Page: 14



         Although Plaintiff argues that Defendant’s use of the disputed water inflicts

  more than a minor injury on the Tribe, Plaintiff does not attempt to meet its burden to

  show that Defendant’s use of the disputed water is catastrophic for tribal self-

  government. And Plaintiff could not easily do so on this record. Defendant has

  allegedly been using the disputed water for over sixteen years with no apparent effect

  on Plaintiff’s “project of tribal self-government.” See Plains Com., 554 U.S. at 341

  (noting that the sale of land to a non-Indian could not be catastrophic for tribal self-

  government because the land had been owned by non-Indians for fifty years and “the

  project of tribal self-government ha[d] proceeded without interruption”). Defendant

  purportedly had been using the disputed water for almost thirteen years before the

  Tribe ever learned of it—and only then because someone reported it. That such a

  large amount of time passed does not necessarily mean that Defendant’s use of the

  water was lawful or that Plaintiff cannot seek a remedy in an appropriate forum. But

  it means that the dispute does not sufficiently jeopardize tribal self-government to

  vest tribal courts with jurisdiction to adjudicate it.

         Because neither Montana exception applies to Defendant’s alleged conduct,

  the district court correctly determined that the tribal court lacked subject-matter

  jurisdiction over the parties’ water dispute.

                                               B.

         Plaintiff challenges also the district court’s dismissal with prejudice and denial

  of Plaintiff’s motion for leave to amend. The district court denied leave to amend

  because it determined that Plaintiff’s proposed amendment would be futile. We

                                               14
Appellate Case: 20-4098     Document: 010110676381        Date Filed: 04/27/2022     Page: 15



  usually review the denial of leave to amend for an abuse of discretion, but when the

  reason for the denial was that amendment would be futile, we review the futility

  determination de novo. Jones v. Norton, 809 F.3d 564, 579 (10th Cir. 2015) (citation

  omitted).

        Plaintiff’s proposed amended complaint remained a “complaint for

  recognition, registration, and enforcement of a tribal court judgment.” Plaintiff

  argues that the proposed amended complaint also sought redress directly under the

  1923 Cedarview Decree. But nowhere did Plaintiff’s proposed amended complaint

  assert a standalone claim arising from the Cedarview Decree. The allegations in

  Plaintiff’s proposed amended complaint centered on the tribal-court litigation and

  judgment. Plaintiff proposed that it would request an injunction requiring Defendant

  to comply with the Cedarview Decree only as part of its relief to enforce the tribal-

  court judgment—not as relief for an independent claim based on the Decree.

  Because Plaintiff’s proposed amended complaint asserted only a claim to recognize

  and enforce the tribal-court judgment, the district court correctly determined that the

  amendment would be futile.

        As for the district court’s dismissal with prejudice, Plaintiff argues that the

  district court erred because dismissals for lack of jurisdiction should be without

  prejudice. But the district court did not dismiss this case for lack of jurisdiction. The

  district court dismissed on the merits Plaintiff’s claim to enforce the tribal-court

  judgment because the tribal court lacked jurisdiction. In other words, Plaintiff

  sought enforcement of a tribal-court judgment, and the district court made the merits

                                             15
Appellate Case: 20-4098    Document: 010110676381        Date Filed: 04/27/2022       Page: 16



  determination that the tribal-court judgment is unenforceable. And to the extent

  Plaintiff believes a dismissal with prejudice in this case means it cannot seek a

  decision on the merits in another forum, Plaintiff is mistaken. Dismissal with

  prejudice bars Plaintiff only from bringing another claim to enforce the tribal-court

  judgment. It does not bar Plaintiff from pursuing any other claims arising from its

  water dispute with Defendant. The district court did not err in dismissing with

  prejudice the claim to enforce the tribal-court judgment.

  AFFIRMED.




                                            16